PD-0893-14 & PD-0894-14
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 12/10/2015 2:17:47 PM
                                                                     Accepted 12/10/2015 3:26:17 PM
                                                                                      ABEL ACOSTA
                  IN THE COURT OF CRIMINAL APPEALS                                            CLERK
                       FOR THE STATE OF TEXAS

JOEY DARRELL FAUST and                      §                        December 10, 2015
RAMON MARROQUIN,                            §
Appellants                                  §
                                            §
v.                                          § NOS. PD-0893-14 & PD-0894-14
                                            §
THE STATE OF TEXAS, Appellee                §

            UNOPPOSED MOTION FOR EXTENSION OF TIME
             FOR FILING OF MOTION FOR A REHEARING

TO THE HONORABLE TEXAS COURT OF CRIMINAL APPEALS:

      Joey Darrell Faust and Ramon Marroquin, hereafter “movants,” pursuant to

Rule 79.6, Texas Rules of Appellate Procedure, respectfully request an extension

of time to file their motion for a rehearing.

                                           1.

      On December 9, 2015, the Court handed down a majority opinion, two

concurring opinions, and two dissenting opinions, along with a judgment reversing

the decision of the Court of Appeals and ordering the trial court’s judgments to be

reinstated. Thus, the motion for rehearing is currently due on Christmas Eve,

December 24, 2015.

                                           2.

      Counsel for movants is also lead counsel in Cause No. 02-15-00220-CV on

the docket of the Court of Appeals for the Second District of Texas at Fort Worth,


                                           1
Texas in The Episcopal Church, et al v. Franklin Salazar, et al, which is the largest

church property case in the history of the United States. He, along with his co-

counsel, The Honorable Scott A. Brister, are scheduled to file two Appellees’

briefs caused by the numerous Appellants in that case filing tw o Appellants’

briefs. Additionally, counsel for movants is involved in a dispositive hearing in

Bryan, Texas on December 17 in Cause No. 14-001570-CV-272, Baker v. Texas

Department of Transportation, et al on the docket of the 272nd Judicial District

Court of Brazos County, Texas.

                                          3.

      Considering that these combined cases were pending the docket of the Court

for almost ten (10) months and the multitude of opinions handed down reflecting

that the issues are of great constitutional significance and the schedule movants’

counsel has during the time to prepare and timely file a motion for rehearing on

December 24, it is reasonable for the Court to grant an extension of time to file the

motion for rehearing.

                                          4.

      Counsel for movants would normally request an extension of fifteen (15)

days, but considering the holiday season, counsel requests an extension of twenty-

one (21) days, making the motion for rehearing due January 14, 2016, which in

effect gives an additional fifteen (15) days.


                                           2
      WHEREFORE, PREMISES CONSIDERED, Joey Darrell Faust and

Ramon Marroquin pray that the Court grant this Unopposed Motion for Extension

of Time of Filing of Motion for a Rehearing and extend the time for filing their

motion for rehearing to January 14, 2016.

                                     Respectfully submitted,

                                     /s/ J. Shelby Sharpe__________________
                                     J. SHELBY SHARPE
                                     State Bar No. 18123000
                                     utlawman@aol.com
                                     6100 Western Place, Suite 1000
                                     Fort Worth, Texas 76107
                                     Telephone: (817) 338-4900
                                     Facsimile: (817) 332-6818

                                     ATTORNEY FOR APPELLANTS
                                     JOEY DARRELL FAUST AND
                                     RAMON MARROQUIN


                     CERTIFICATE OF CONFERENCE

      I hereby certify that I spoke to counsel for the state of Texas, Charles M.

Mallin, on December 10, 2015, who advised that he does not oppose this motion.



                                     /s/ J. Shelby Sharpe
                                     J. Shelby Sharpe




                                        3
                       CERTIFICATE OF SERVICE

      A true and correct copy of UNOPPOSED MOTION FOR EXTENSION OF

TIME FOR FILING OF MOTION FOR A REHEARING has been served on

Charles M. Mallin, Assistant Tarrant County District Attorney, 401 W. Belknap

St., Fort Worth, Texas 76196-0201, on this 10th day of December, 2015, via

electronic mail.


                                          /s/ J. Shelby Sharpe
                                          J. Shelby Sharpe




                                      4